DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are allowed because prior art taken alone or in combination  with fails to disclose or teach method of tracking an object across a set of image frames, that includes inputting a first frame of the set of image frames into a first neural network, the first neural network comprising at least one convolutional layer; receiving a first output from the first neural network representative of a first map value associated with the first frame; inputting the first output into a second neural network, the second neural network comprising at least one fully-connected layer; receiving a second output from the second neural network representative of a region of interest in the first frame that comprises the object; determining a weight value based at least in part on the first map value and the region of interest; inputting a second frame of the set of image frames into the first neural network; receiving a third output from the first neural network representative of a second map value associated with the second frame; inputting the second map value and the weight value into a third neural network; receiving a fourth output from the third neural network identifying a region of interest in the second frame as matching the region of interest in the first frame; and determining a location of the object in the second frame based at least in part on the fourth output, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663